Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 1 of 17 PageID #: 1820



                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

  TRAXCELL TECHNOLOGIES, LLC,   )
  Plaintiff,                    )
                                )           Civil Action No. 2:18-cv-412
  v.                            )
                                )
  NOKIA SOLUTIONS AND           )
  NETWORKS US LLC; NOKIA        )
  SOLUTIONS AND NETWORKS OY;    )           JURY TRIAL DEMANDED
  NOKIA CORPORATION; NOKIA      )
  TECHNOLOGIES OY;              )
  ALCATEL-LUCENT USA, INC.; HMD )
  GLOBAL; AND HMD GLOBAL OY,    )
  Defendants.                   )

   PLAINTIFF’S OPPOSITION TO HMD GLOBAL OY’S MOTION TO DISMISS UNDER
                 35 U.S.C. § 101 AND FOR IMPROPER PLEADING




                                        i
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 2 of 17 PageID #: 1821



                                   TABLE OF CONTENTS
     I.          INTRODUCTION........................................................................................................1

     II.         STATEMENT OF PERTINENT FACTS .................................................................1

     III.        LEGAL STANDARD TO DETERMINE PATENT ELIGIBILITY ......................2

     IV.         THE CLAIMS OF THE ASSERTED PATENTS ARE PATENT ELIGIBLE

            A.        The Claims of the ‘388 Patent are Patent Eligible ..............................................3

                 1. The Claims of the ‘388 Patent are Patent Eligible at Step 1 ..............................3

                 2. The Claims of the ‘388 Patent are Likewise Patent Eligible at Step 2 ..............4

            B. Defendants Case Law Does Not Support Their Position..........................................4

            C. The ’388 Patent Claims Cannot Be Carried Out Mentally Or With
               Pen And Paper..............................................................................................................6

            D. The Claims Of The ’388 Patent Are Directed To Improving Location Based
               Services On Wireless Mobile Communication Devices ............................................7

            E.        The ’388 Patent Claims Satisfy Alice Step Two ..................................................8

     V.          TRAXCELL’S INFRINGEMENT CLAIMS STATE PLAUSIBLE CLAIMS
                 AGAINST HMD AND, SO, SHOULD NOT BE DISMISSED..............................10

     VI.         CONCLUSION ..........................................................................................................13




                                                                     ii
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 3 of 17 PageID #: 1822



                                                          TABLE OF AUTHORITIES

  Cases

  Alice Corp. v. CLS Bank Int’l, 573 U.S. 208 (2014) ..................................................................................... 2
  Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018) ............................................................................... 2
  Concaten, Inc. v. AmeriTrak Fleet Sols., LLC, 131 F. Supp. 3d 1166 (D. Colo. 2015)................................ 6
  CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011)............................................. 7
  InfoGation Corp. v. ZTE Corp., Case No. 16-cv-1901-H-JLB, 2017 U.S. Dist. LEXIS 44873 at *4-5 (S.D.
     Cal. Mar. 27, 2017) ................................................................................................................................... 9
  Location Based Servs., Inc. v. Niantic, Inc., 295 F. Supp. 3d 1031 (N.D. Cal.) ........................................... 5
  Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 132 S. Ct. 1289, 182 L. Ed. 2d 321
     (2012) ........................................................................................................................................................ 2
  Rothchild Location Techs. LLC v. Geotab USA, Inc., Case No. 6:15-cv-682-RWS-JDL, 2016 U.S. Dist.
     LEXIS 64121 at *15 (E.D. Tex. Jan. 4, 2016) .......................................................................................... 5
  SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161 (Fed. Cir. 2018) ................................................................ 8
  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-48 (Fed. Cir. 2016) .................................. 7
  TLI Communs. LLC v. AV Auto., L.L.C., 823 F.3d 607, 612 (Fed. Cir. 2016).............................................. 8
  Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092 (Fed. Cir. 2019) ............................................. 2




                                                                                  iii
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 4 of 17 PageID #: 1823



            Plaintiff Traxcell Technologies, LLC (“Traxcell”) files this Opposition to Defendant HMD

  Global Oy’s (“HMD”) Motion to Dismiss Under 35 U.S.C. § 101 and for Improper Pleading (Dkt.

  No. 68) as follows.


      I.        INTRODUCTION

            Traxcell opposes the Motion under § 101 because 1) factually the ’388 Patent is valid under

  that section whether the Motion is considered a motion to dismiss or a motion for summary

  judgment, and 2) as a matter of law, the ‘388 Patent claims patent eligible subject matter under §

  101. Traxcell opposes the Motion for allegedly improper pleading because Traxcell explained in

  sufficient detail HMD’s accused infringing activities and the basis for its complaint. As such, the

  Motion should be denied.

      II.       STATEMENT OF PERTINENT FACTS

  1. Traxcell alleged infringement of various claims of the ’388 Patent against HMD. 1

  2. Mark Jefferson Reed is a named inventor on the ’388 Patent. 2

  3. According to Mr. Reed, the asserted claims of the ’388 Patent are related to systems, devices,

  and methods where a wireless mobile communications device is used to provide navigation

  information. 3

  4. According to Mr. Reed, one of the improvements of the claims of the ‘388 patent over the prior

  art was not needing multiple CD’s to store map related data because the ‘388 patent claims

  updating map tiles across the wireless network. 4




  1
            Dkt No. 1-1.
  2
            Id.
  3
            Reed Decl. at ¶3.
  4
            See Reed Decl. at ¶4.

                                                     1
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 5 of 17 PageID #: 1824



  5. According to Mr. Reed, in addition to software, certain hardware is necessary to practice the

  claimed invention of the ’388 Patent. 5

  6. According to Mr. Reed, although methods of locating a wireless device were known, his

  inventions made existing technology better. 6 For example, the claims recite the use of preference

  flags to set the wireless mobile communications device to a state where it can either track or not

  track the device’s location, which is non-conventional and inventive. 7

  7. According to Mr. Reed, not all wireless mobile communication devices will work for the

  claimed inventions. They must include processors capable of being programmed to perform the

  recited functionalities. 8

       III.       LEGAL STANDARD TO DETERMINE PATENT ELIGIBILITY

              To properly evaluate whether asserted claims “are directed to a patent-eligible concept,” 9

  court must examine “the focus of the claimed advance over the prior art to determine if the

  character of the claim as a whole, considered in light of the specification, is directed to excluded

  subject matter,” 10 because patent protection does not extend to claims that monopolize the

  “building blocks of human ingenuity.” Claims directed to laws of nature, natural phenomena, and

  abstract ideas are not patent eligible. 11 “First, [the courts must] determine whether the claims at

  issue are directed to” a patent-ineligible concept. If so, “[the courts must] consider the elements

  of each claim both individually and as an ordered combination to determine whether the additional

  elements 'transform the nature of the claim' into a patent-eligible application.” 12



  5
              Id. at ¶5.
  6
              Id. at ¶6.
  7
              Id.
  8
              Id. at ¶7.
  9
              Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 218 (2014).
  10
              Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092 (Fed. Cir. 2019).
  11
              Berkheimer v. HP Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018).
  12
              Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78-79 (2012).

                                                             2
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 6 of 17 PageID #: 1825



       IV.      THE CLAIMS OF THE ASSERTED PATENTS ARE PATENT ELIGIBLE

             HMD’s Motion fails to properly analyze the asserted claims of the ’388 Patent under

  controlling Supreme Court and Federal Circuit precedent applying § 101.                       As such, the Court

  should deny the Motion.

             D. The Claims of the ‘388 Patent are Patent Eligible

                1. The Claims of the ‘388 Patent are Patent Eligible at Step 1

             Claim 1 of the ‘388 patent claims “[a] wireless communications system including: a first

  radio-frequency transceiver within a wireless mobile communications device and an

  associated first antenna … a wireless communications network; a first processor …

  programmed … at least one second radio-frequency transceiver and an associated at least one

  second antenna of the wireless communications network … and a second processor …

  programmed ….” 13

             Defendants cite no case law where a first radio frequency transceiver, antenna, first

  processor, wireless device, a second radio frequency transceiver, second antenna or second

  processor are determined to be abstract ideas. Thus, under Alice the claims are determined patent

  eligible under the first step, as the claims are not directed to abstract ideas.

             Claim 1 of the ‘388 patent does claim, as one element of many, a first processor and that

  first processor is programmed to perform certain functions. For this reason alone, the claims of

  the ‘388 patent are patent eligible. 14 As also explained in various embodiments of the ‘388

  patent, 15 a wireless communication system is something physical and is claimed with sufficient



  13
           See Dkt. No. 1-1 at 128:45-129:21 (emphasis added).
  14
           McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1316 (Fed. Cir. 2016) (claims to automatic
  lip synchronization and facial expression animation found eligible at Step 1 of the Alice/Mayo test as directed to an
  improvement in computer-related technology); See also, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d
  1288, 1300-01 (Fed. Cir. 2016).
  15
           With a patent priority date of 2001.

                                                            3
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 7 of 17 PageID #: 1826



  specificity to be concrete. 16 Thus, claim 1 is directed to an improved wireless communications

  system and the claims are patent eligible.

         Claims 2-10 depend from Claim 1 and add additional, sufficiently concrete, elements and

  are likewise directed towards patentable subject matter. 17

         Claim 11 is an independent claim focused on a method of providing navigation information

  within a wireless network comprising the same physical elements of Claim 1 of the ‘388 patent

  and therefore is patent eligible for the same reasons. 18

         Claim 21 is an independent claim focused on a wireless communication device within a

  wireless communications network comprising the same or similar physical elements as Claim 1 of

  the ‘388 patent and therefore is patent eligible for the same reasons. 19

                2. The Claims of the ‘388 Patent are Likewise Patent Eligible at Step 2

         To be clear, Traxcell does not believe reaching the second step of Alice is necessary but if

  the Court decides otherwise, there are numerous improvements over the Prior Art mentioned in

  the patent that confirm patent eligibility of the claims, including using existing infrastructure of

  wireless networks for locating people and/or objects in a cost-effective manner, 20 updating map

  tiles across the wireless network, 21 obtaining faster routing information without a connection,22

  and others.

         E. Defendants Case Law Does Not Support Their Position

         HMD’s cited cases are not analogous to present case and thus do not support their position

  that claims of the ’388 Patent are patent ineligible.


  16
         See, e.g., SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018).
  17
         See Dkt. No. 1-1 at 129:22-130:29.
  18
         See Dkt. No. 1-1 at 130:30-67.
  19
         See Dkt. No. 1-1 at 132:7-55.
  20
         See Dkt. No. 1-1 at 1:45-58.
  21
         See Dkt. No. 1-1 at 119:40-50.
  22
         See Dkt. No. 1-1 at 118:45-49.

                                                         4
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 8 of 17 PageID #: 1827



         In Rothchild Location Techs. LLC v. Geotab USA, Inc., the Court considered claims

  “directed to a well-understood, fundamental concept of retrieving and sending data along with the

  requirement that it be performed between two ‘positional information devices.’” 23                     HMD

  mischaracterizes the independent claims as they do not involve providing location information

  beyond that of an address. 24 Unlike the instant case, that involved a “fundamental concept humans

  have long performed,” for example, by calling an operator or an assistant for an address. 25 Here,

  the claimed systems, methods, and devices require concrete structures for performing the recited

  functions, such as antennas, transceivers, multiple processors, a wireless network, and a wireless

  mobile communication device. 26 This enables the provision of a wireless mobile communication

  device at the time, i.e. not based on information stored on a server. Thus, the instant claims cannot

  be practiced in the abstract by, for example, using a paper map, and, accordingly, Rothschild does

  not apply.

         In Location Based Servs., Inc. v. Niantic, Inc., the claims at issue, unlike those of the instant

  case, did not involve concrete elements or, actually, require anything more than the human brain. 27

  As the court explained:

         The claim is best described as a method for: (1) receiving a request for a specific
         map, (2) determining information about the requested locations based on rules
         associated with the location, and (3) communicating on the map whether a person
         may or may not enter the location based on those rules. 28

  In contrast, here the claims require specific computer and network equipment for specific tasks.

  Moreover, even if considered abstract under Alice step 1, the claims recite inventive features such




  23
         Case No. 6:15-cv-682-RWS-JDL, 2016 U.S. Dist. LEXIS 64121 at *15-16 (E.D. Tex. Jan. 4, 2016).
  24
         Id. at *4-6.
  25
         Id. at *16.
  26
         See Dkt. No. 1-1 at claims 1, 11, and 21.
  27
         295 F. Supp. 3d 1031, 1047 (N.D. Cal.).
  28
         Id.

                                                      5
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 9 of 17 PageID #: 1828



  as the use of preference flags to set the wireless mobile communications device to a state where

  its location may or may not be tracked. 29

         In Concaten, Inc. v. AmeriTrak Fleet Sols., LLC, 30 a district court in Colorado held three

  patents invalid as directed to patent ineligible subject matter because the claims were limited to

  “collecting and transmitting information regarding vehicle state and/or vehicle occupants.” 31 The

  court specifically found that “[t]he patent does not describe a new device or improvement in any

  specific device that would convert the scope of its claims from abstract idea to patent-eligible

  innovation.” 32

         In Encyclopaedia Britannica, Inc. v. Dickstein Shapiro, LLP, the court decided a case

  similar to Rothschild, but unlike the instant case, in that the mapping related claims’ functions

  were abstract. 33 All that the claims required were simple storing, providing, and retrieving steps

  which boiled down to “the concept of organizing and storing information in a database, searching

  for information in the database, and retrieving information from the database.” 34 The court noted

  the similarity between this method and the method of using a printed encyclopedia to look up

  similar information. That differs from the instant claims that recite concrete systems, methods,

  and devices for solving the problem of location determination and navigation on a wireless mobile

  communication device which cannot be performed merely by looking up stored information.

  Accordingly Encyclopedia Britannica is inapt.

         C.         The ’388 Patent Claims Cannot Be Carried Out Mentally Or With Pen And

                    Paper



  29
         Reed Decl. at ¶6.
  30
         131 F. Supp. 3d 1166 (D. Colo. 2015)
  31
         Id. at 1173.
  32
         Id.
  33
         128 F. Supp. 3d 103, 112-13 (D.D.C. 2015).
  34
         Id.

                                                      6
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 10 of 17 PageID #: 1829



          Contrary to HMD’s argument, the ’388 Patent claims cannot be carried out mentally or

   with a pen and paper. HMD’s hypothetical example ignores the fact that the ’388 Patent claims

   recite concrete structural elements: antennas, transceivers, processors, wireless networks, and

   wireless mobile communication devices, for instance. Moreover, HMD’s hypothetical example

   does not address the recited use of preference flags to set the wireless mobile communications

   device to a state of tracking or not tracking its location—another feature that cannot be performed

   in the abstract. HMD’s cases Synopsis 35 and CyberSource 36 both involve situations where the

   claimed methods can be performed literally by a person in the mind or with pen and paper—no

   machine is required at all. Plainly, that is not the case with the claims of the ’388 Patent, and,

   accordingly, HMD’s argument fails.

          E.      The Claims Of The ’388 Patent Are Directed To Improving Location Based

                  Services On Wireless Mobile Communication Devices

          HMD improperly asks the Court to draw a factual inference in its favor at this motion to

   dismiss stage—that the claimed invention is not directed to an improvement in computer

   technology. On the contrary, Mr. Reed testifies that his method improved the prior art at least by

   not needing multiple CD’s to store map related data, the use of preference flags, existing

   infrastructure of wireless networks for locating people and/or objects in a cost-effective manner; 37

   update map tiles across the wireless network; 38 obtain faster routing information without a

   connection; 39among other reasons. 40 Thus, the ’388 Patent is directed to inventions where




   35
          Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-48 (Fed. Cir. 2016).
   36
          CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).
   37
          See Dkt. No. 1-1 at 1:45-58.
   38
          See Dkt. No. 1-1 at 119:40-50.
   39
          See Dkt. No. 1-1 at 118:45-49.
   40
          Reed Decl. at ¶¶4-6.

                                                         7
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 11 of 17 PageID #: 1830



   computers are used as more than mere tools, and the Court should reject HMD’s argument

   otherwise.

            Unlike the situation in In re LTI, cited by HMD, the instant claims do involve

   improvements to the wireless network and mobile communication device components at least in

   that the claim require the use of preference flags to set the network and device to a state of location

   tracking or not tracking. 41 The same is true for the case SAP America, Inc. v. Investipic, LLC,

   which is another example of a claim that can be performed without a machine (unlike the instant

   claims):


            1. A method for calculating, analyzing and displaying investment data comprising
            the steps of:

            (a) selecting a sample space, wherein the sample space includes at least one
            investment data sample;

            (b) generating a distribution function using a re-sampled statistical method and a
            bias parameter, wherein the bias parameter determines a degree of randomness in a
            resampling process; and,

            (c) generating a plot of the distribution function. 42

            That the ’388 Patent states that existing 2nd generation and future 3rd generation wireless

   technology may be used, it does not change the fact that not all wireless devices can perform the

   claimed functionalities. 43 The devices must have processors capable of being programmed to do

   so. 44

            E.      The ’388 Patent Claims Satisfy Alice Step Two




   41
            TLI Communs. LLC v. AV Auto., L.L.C., 823 F.3d 607, 612 (Fed. Cir. 2016).
   42
            SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1164 (Fed. Cir. 2018).
   43
            Reed Decl. at ¶7.
   44
            Id.

                                                          8
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 12 of 17 PageID #: 1831



           HMD’s next argument involves even more unsupported assertions that certain elements of

   the ’388 Patent claims are convention alone or even in combination. These factual assertions are

   not undisputed and would require an understanding of what is inventive about the ’388 Patent

   claims—an inquiry not appropriate at the motion to dismiss phase. In particular, HMD cites no

   evidence that the use of preference flags to set the wireless mobile communications device to a

   state of location tracking or not tracking is a non-transformative or inventive concept. 45 Nor is

   there any evidence that use of such preference flags is a “conventional arrangement” as alleged by

   HMD. 46 As such, the ’388 Patent claims, which require such features, encompass patentable

   subject matter.

           The instant case is more analogous to that of InfoGation Corp. v. ZTE Corp., where the

   court denied a § 101 challenge in a case involving a patent to a “Mobile Navigation System”

   alleging infringement based on smartphones running the Android operating system and using

   Google Maps for navigation. 47 The independent claim read:

        A mobile navigation system comprising:
        a navigation computer;
        a wireless transceiver coupled to said navigation computer for connecting with a navigation
        server, said navigation server for calculating optimal routes based on real-time information,
        said optimal routes being formatted using a non-proprietary, natural language description;
        a mapping database coupled to said navigation computer for reconstructing said optimal route
        from said non-proprietary, natural language description; and
        a display screen coupled to said navigation computer for displaying said optimal route using
        said mapping database. 48
   Similar to the instant claims, the claims at issue in InfoGation recited certain network and

   navigation related concrete elements as well as functionalities useful for navigation, all in


   45
           Dkt. No. 68 at 18.
   46
           Id. at 19.
   47
           Case No. 16-cv-1901-H-JLB, 2017 U.S. Dist. LEXIS 44873 at *4-5 (S.D. Cal. Mar. 27, 2017).
   48
           Id. at *8.

                                                        9
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 13 of 17 PageID #: 1832



   combination. 49 Similar to the instant claims, the claims at issue in InfoGation could not be

   performed using mental processes or pen and paper. 50 The court agreed with the patentee that the

   patent explained the improvement of the claimed invention and that it was not merely directed to

   providing directions, just as here the ’388 Patent explains the benefits due to its claimed

   invention. 51 For that reason the court held that “[b]y confining claim 15 to a particular technologic

   solution to identified problems,” it was directed to patentable subject matter, and the court denied

   the accused infringer’s Rule 12 motion under § 101. 52

        V.       TRAXCELL’S INFRINGEMENT CLAIMS STATE PLAUSIBLE CLAIMS

                 AGAINST HMD AND, SO, SHOULD NOT BE DISMISSED

             HMD simply misrepresents Traxcell’s First Amended Complaint (FAC) and what is

   required to plead patent infringement. First, Traxcell provides an introductory paragraph stating

   that Defendants 53 make, use, offer to sell or import “wireless communication devices, wireless

   networks, wireless-network components, and related services” such that they infringe. The very

   next part of the FAC is a chart that breaks out activities and accused components on an element-

   by-element basis, which is exactly what an infringement claim chart should do. For instance, for

   the first element of claim 1 of the ’388 Patent:




   49
             Id.
   50
             Id. at *15-16.
   51
             Reed Decl. at ¶6.
   52
             2017 U.S. Dist. LEXIS 44873 at *20-22.
   53
             Meaning each of them individually or in combination together.

                                                           10
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 14 of 17 PageID #: 1833




                                                                                        54


   This chart entry indicates exactly which wireless communications devices from Nokia, ALU, and

   HMD Global are accused. It also indicates that those items are configured for RF-communication

   with wireless carriers and names them specifically: Sprint, AT&T, or T-Mobile. It also indicates

   that the Google Maps navigation application utilizes the processor coupled to the transceiver to

   estimate/receive the location on mobile devices:




   54
          Dkt. No. 22 at 8.

                                                  11
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 15 of 17 PageID #: 1834




                                                                                         55



   Each element and sub-element is identified by a corresponding structure and functionality in the

   accused components of the system. It is apparent from the claim chart that the claimed systems,

   methods, and devices are combinations of components, sometimes from different manufacturers.

   As Traxcell further alleged in its FAC: “Defendants’ acts complained of herein caused those

   claimed-invention embodiments as a whole to perform, and Defendants obtain monetary and

   commercial benefit from it.” 56     Traxcell’s infringement claim charts and accompanying


   55
          Id. at 9.
   56
          Id. at 12.

                                                 12
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 16 of 17 PageID #: 1835



   explanations for the ’353 and ’196 Patents disclose allegations in similar detail. 57 HMD is being

   willfully dense by pretending it does not understand these allegations.

              With respect to HMD, it is plain from the FAC that Traxcell did not accuse HMD of, for

   example, manufacturing or selling wireless base stations. But, Traxcell’s FAC does clearly accuse

   HMD’s mobile handsets of being used in infringing systems and methods and for directly

   infringing the claims to wireless mobile communications devices themselves. In fact, without

   HMD’s contribution, 58 there would not be infringement.

        VI.       CONCLUSION

              For the reasons provided herein, Traxcell requests the Court deny Defendants’ Motion.



                                                         Respectfully submitted,

                                                         Ramey & Schwaller, LLP

                                                         By: /s/ William P. Ramey, III
                                                         William P. Ramey, III
                                                         Texas Bar No. 24027643
                                                         5020 Montrose Blvd., Suite 750
                                                         Houston, Texas 77006
                                                         (713) 426-3923 (telephone)
                                                         (832) 900-4941 (fax)
                                                         wramey@rameyfirm.com

                                                         Hicks Thomas LLP
                                                         John B. Thomas
                                                         jthomas@hicks-thomas.com
                                                         Texas Bar No. 19856150
                                                         700 Louisiana Street, Suite 2000
                                                         Houston, Texas 77002
                                                         Telephone: (713) 547-9100
                                                         Facsimile: (713) 547-9150

                                                         Attorneys for Traxcell Technologies, LLC


   57
              Id. at 12-22.
   58
              Or another wireless communication device supplier meeting the claim limitations.

                                                            13
Case 2:18-cv-00412-RWS-RSP Document 69 Filed 09/10/19 Page 17 of 17 PageID #: 1836




                                  CERTIFICATE OF SERVICE

          Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

   that all counsel of record who have appeared in this case are being served today, September 10,

   2018, with a copy of the foregoing via the Court’s CM/ECF system.

                                              /s/ William P. Ramey, III
                                              William P. Ramey, III




                                                 14
